J. B. McPHERSON, District Judge.
Upon the facts found by the referee—and the evidence certainly supports the finding—his conclusion properly follows. Mrs. Riddle had a lien for her statutory dower, principal and interest, upon certain real estate that descended to the bankrupts years ago from her husband and their father. The interest being largely in arrear, the bankrupts paid her $4,000 on this account within four months, preceding the adjudication. The lien being unaffected by the bankrupt act, the payment was unassailable on the ground that it was a preference; and, if the money had been taken out of their individual funds, I think no further question would be likely to arise. None does arise now. But as the fund that is in course of distribution at present is the proceeds of personal property of the partnership, and as it seems to be true that the $4,000 was partnership money,- it may perhaps be proper hereafter, when the real estate is sold upon which the lien rests, to inquire whether the land continued to be the individual property of the bankrupts, or had been converted into property of the partnership, and, in the former contingency, whether the partnership creditors are then entitled to be subrogated to a due proportion of the proceeds of sale. On this subject I intimate no opinion.
The report of the learned referee is approved.